Appeal by defendant, as limited by his motion, from an amended sentence of the Supreme Court, Queens County (Lonschein, J.), imposed August 18,1983. H Amended sentence reversed, on the law and as a matter of discretion in the interest of justice, and matter remitted to Criminal Term for resentencing in accordance herewith. $ Where a defendant is convicted on more than one count of a multiple-count indictment, the court must pronounce sentence on each count upon which defendant was convicted (CPL 380.20; People v Licitra 84 AD2d 539). Titone, J. P., Thompson, Bracken and Rubin, JJ., concur.